Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 51-66 are allowed in view of Applicant’s arguments/amendments filed on 11/08/2021. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “in response to the determining the match between the supplemental asset and the visual object in the video, incrementing a counter, wherein the counter is indicative of a total number of distinct supplemental assets matched with visual objects in the video” and “in response to a user interface interaction with the counter: generating for display identifiers for the distinct supplemental assets matched with visual objects in the video” as recited in combination with other features with respect to independent claims 51 and 59.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takatori et al. (US 20050166228) – (Fig. 13 and 15) 3 pieces of URL information exist; (¶0071 and ¶0109) numerical quantity information is a number obtained by 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425